Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borel et al (“Borel” US 2017/0078767 A1), published on March 16, 2017 in view of Lepisto et al (“Lepisto” US 2013/0173466 A1), published on July 04, 2013.
As to claim 1, Borel teaches “receiving, via at least one sensor, first sensor data associated with an environment; storing, in a memory, the first sensor data in association with a first scene” in fig. 3, pars [0023-0024] (short video is periodically captured as receiving, via at least one sensor, first sensor data associated with an environment. When motion is detected, the corresponding scene is recorded and sent to a buffer as to storing, in a memory, the first sensor data in association with a first scene).
and in response to receiving a user request for information associated with the environment: selecting, based on the user request, the first scene” in par. 0012 (“…The videos are classified into different scenes, depending on the type of action in the video, so searching can be based on the type of scene…”).
Borel teaches “accessing, via the memory, the first sensor data associated with the first scene; and analyzing the first sensor data to identify a first object included in the first scene” in par. 0012 (“…tags are provided for moving objects or people.  The type of object that is moving is tagged (car, ball, person, pet, etc.)…”).
Borel teaches “and causing the information associated with the first object to be output via at least one output device” in fig. 4, par. 0035.
It appears that Borel does not explicitly teach “determining that a first knowledge agent included in a plurality of knowledge agents can return information associated with the first object by analyzing the first object”.
However, Lepisto teaches “determining that a first knowledge agent included in a plurality of knowledge agents can return information associated with the first object by analyzing the first object” in par. 0030 (“…if an image of a transaction target (target image) doesn't match to any of the phonebook contact images, then the target image and/or face recognition data may be sent to one or more service providers and/or financial institutions for further searching.  Next, if a match is identified, then one or more information items…” in which one or more service providers a first knowledge agent; and the one of service providers corresponding to the first knowledge agent which is selected when further searching resulted in a match of a target image).
determining that a first knowledge agent included in a plurality of knowledge agents can return information associated with the first object by analyzing the first object” in order to further process based on the detail information retrieved from an object (see Lepisto’s par. 0029).
Lepisto teaches “upon determininq that the first knowledqe aqent can return information associated with the first object, selecting [[a]] the first knowledge agent from the plurality of knowledge agents to transmit a query associated with the first object, wherein the first knowledge agent provides the information associated with the first object” in par. 0030 (“…then the target image and/or face recognition data may be sent to one or more service providers and/or financial institutions for further searching.  Next, if a match is identified, then one or more information items (e.g., phone number, name, account number, financial institution name, etc.) associated with the transaction target are retrieved and substantially automatically input into the financial transaction client…”. It is noted that the first knowledge agent is determined based on whether a match is identified. Once the first knowledge agent is determined, one or more information items associated with transaction target are retrieved and input into the financial transaction client).
As to claim 10, it is rejected for similar reason as claim 1.
As to claim 2, Borel teaches “storing, in the memory, second sensor data associated with a second scene” in par. 0029 (different scenes are captured).
and in response to receiving the user request for the information associated with the environment: selecting, based on the user request, the second scene” in par. 0046 (different scenes are searched per user request).
Borel teaches “accessing, via the memory, the second sensor data associated with the second scene; and analyzing the second sensor data to identify the first object, wherein the first object is included in at least one of the first scene and the second scene” in par. 0047 (moving object, people mood is a result of analysis on people object within scenes).
As to claim 3, Borel teaches “wherein the first scene includes the first object, and the second scene does not include the first object” in par. 0056 (person entering the room…).
As to claim 4, Borel teaches “wherein the first scene is associated with a first time-stamp, the second scene is associated with a second time-stamp, and the first time- stamp and the second time-stamp are included in a time period specified in the user request” in pars [0112-0113] (sequence of events within a full time-range).
As to claim 5, Borel teaches “analyzing the first sensor data to identify a second object included in the first scene; selecting, from among at least the first object and the second object, the first object; and obtaining information associated with the first object” in paragraphs [0102-0107] (scoring objects that are detected, to obtain where objects are person, face, skin color…).
As to claim 8, Borel teaches “wherein receiving the user request comprises detecting a trigger event initiated by a user” in par. 0086.
As to claim 9, Borel teaches “receiving, via at least one external data store, first external data associated with the first scene; and storing, in the memory, the first external data in association with the first scene” par. 0028 (“…a microphone detecting sounds associated with sleeping…”; audio data corresponds to first external data associated with the first scene).
As to claim 11, Lepisto teaches “receiving a user request for additional information associated with the first object; obtaining supplemental information associated with the first object; and causing the supplemental information associated with the first object to be output via at least one output device” in par. 0029 (image of person is selected from a user to get contact detail utilizing face recognition when match occurred).
As to claim 13, Lepisto teaches “to perform the step of selecting, based on the first object, a second knowledge agent, wherein the second knowledge agent is distinct from the first knowledge agent and provides the supplemental information associated with the first object” in par. 0029 (“…the user and/or the financial transaction client cause one or more requests for one or more transactions, including all relevant collected information, to be sent to one or more service providers and/or one or more financial institutions for processing”. The one or more service providers correspond to the second knowledge agent is distinct from the first knowledge agent and provides the supplemental information associated with the first object).
As to claim 14, Borel teaches “to perform the step of detecting a trigger event initiated by a user, wherein the trigger event initiates the user request” in par. 0086.
Borel teaches “and wherein selecting, based on the user request, the first scene comprises: determining a first time-stamp associated with the trigger event;  33PATENT Attorney Docket No.: HRIMN0312US (P170636US)determining that the first scene is associated with the first time-stamp; and selecting the first scene” in pars [0112-0113] (sequence of events within a full time-range).
As to claim 15, Borel teaches “in response to receiving the user request for information associated with the environment: accessing, via the memory, first metadata associated with the first scene; and analyzing the first metadata to identify the first object included in the first scene” in par. 0012.
As to claim 16, Borel teaches “storing, in the memory, second sensor data associated with a second scene; and in response to receiving the user request for information associated with the environment: selecting, based on the user request, the second scene; accessing, via the memory, the second sensor data; and analyzing the second sensor data to identify the first object, wherein the first object is included in at least one of the first scene and the second scene” in par. 0067 (different sensors to detect different aspect of object characteristics…).
As to claim 17, Borel teaches “analyzing the first sensor data to identify a second object included in the first scene” in par. 0068.
Lepisto teaches “selecting, from among the first object and the second object, the first object; and obtaining information associated with the first object” 
As to claim 19, Borel teaches “at least one sensor configured to produce first sensor data associated with an environment; a memory configured to store the first sensor data in association with a first scene and a processor coupled to the at least one sensor and the memory and configured to: receive, from the at least one sensor, the first sensor data; store, in the memory, the first sensor data” in fig. 3, pars [0023-0024] (short video is periodically captured as at least one sensor configured to produce first sensor data associated with an environment. When motion is detected, the corresponding scene is recorded and sent to a buffer as to store the first sensor data in association with a first scene).
Borel teaches “and in response to receiving a user request for information associated with the environment: select, based on the user request, the first scene” in par. 0069.
Borel teaches “analyze at least one of a first sensor data and the first metadata associated with the first scene to identify a first object included in the first scene” in par. 0046.
It appears that Borel does not explicitly teach “determining that a first knowledge agent included in a plurality of knowledge agents can return information associated with the first object by analyzing the first object”.
However, Lepisto teaches “determining that a first knowledge agent included in a plurality of knowledge agents can return information associated with the first object by analyzing the first object” in par. 0030 (“…if an image of a transaction target (target image) doesn't match to any of the phonebook contact images, then the target image and/or face recognition data may be sent to one or more service providers and/or financial institutions for further searching.  Next, if a match is identified, then one or more information items…” in which one or more service providers a first knowledge agent; and the one of service providers corresponding to the first knowledge agent which is selected when further searching resulted in a match of a target image).
Borel and Lepisto are analogous art because they are in the same field of endeavor, image processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further process the retrieved object, as disclosed by Borel, to include “determining that a first knowledge agent included in a plurality of knowledge agents can return information associated with the first object by analyzing the first object” in order to further process based on the detail information retrieved from an object (see Lepisto’s par. 0029).
Lepisto teaches “upon determininq that the first knowledqe aqent can return information associated with the first object, the  knowledge agent from [[a]] the plurality of knowledge agents; and transmit a query associated with the first object to the first knowledge agent” in par. 0030 (“…then the target image and/or face recognition data may be sent to one or more service providers and/or financial institutions for further searching.  Next, if a match is identified, then one or more information items (e.g., phone number, name, account number, financial institution name, etc.) associated with the transaction target are retrieved and substantially automatically input into the financial transaction client…”. It is noted that the first knowledge agent is determined based on whether a match is 
Lepisto teaches “receive, from the first knowledge agent, a first response including information associated with the first object; and cause the information associated with the first object to be output via at least one output device” in par. 0029, par. 0030.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Borel et al (“Borel” US 2017/0078767 A1), published on March 16, 2017 in view of Lepisto et al (“Lepisto” US 2013/0173466 A1), published on July 04, 2013 and in further view of AH-PINE et al (“Ah-pine” US 2011/0072012 A1), published on March 24, 2011.
As to claim 6, it appears Borel and Lepisto do not explicitly teach “computing a first relevance score associated with the first object; computing a second relevance score associated with the second object; and comparing the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score”.
However, Ah-pine teaches “computing a first relevance score associated with the first object; computing a second relevance score associated with the second object; and comparing the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score” in par. 0055 (relevance score for each unlabeled object is calculated, then objects are ranked accordingly).
computing a first relevance score associated with the first object; computing a second relevance score associated with the second object; and comparing the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score” in order to rank objects in the result (see Al-pine par. 0055).
As to claim 7, Al-pine teaches “calculating a first relevance factor for the first object; and calculating a second relevance factor for the first object, wherein first relevance score is based on at least the first relevance factor and the second relevance factor” in par. 0055 (relevance scoring function takes into account a number of factors).
Claims 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Borel et al (“Borel” US 2017/0078767 A1), published on March 16, 2017 in view of Lepisto et al (“Lepisto” US 2013/0173466 A1), published on July 04, 2013 and in further view of AH-PINE et al (“Ah-pine” US 2011/0072012 A1), published on March 24, 2011.
As to claim 18, it appears Borel and Lepisto do not explicitly teach “computing a first relevance score associated with the first object; computing a second relevance score associated with the second object; and Attorney Docket No.: HRIMN0312US (P170636US)comparing the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score”.
computing a first relevance score associated with the first object; computing a second relevance score associated with the second object; and comparing the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score” in par. 0055 (relevance score for each unlabeled object is calculated, then objects are ranked accordingly).
Borel, Al-pine and Lepisto are analogous art because they are in the same field of endeavor, image processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to calculate object score, as disclosed by Borel, to include “computing a first relevance score associated with the first object; computing a second relevance score associated with the second object; and comparing the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score” in order to rank objects in the result (see Al-pine par. 0055).
As to claim 20, Borel teaches “analyzing at least one of the first sensor data and the first metadata to identify a second object included in the first scene” in fig. 3, pars [0023-0024].
It appears Borel and Lepisto do not explicitly teach “compute a first relevance score associated with the first object; compute a second relevance score associated with the second object; compare the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score; and selecting, from among the first object and the second object, the first object”
compute a first relevance score associated with the first object; compute a second relevance score associated with the second object; compare the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score; and selecting, from among the first object and the second object, the first object” in par. 0055 (relevance score for each unlabeled object is calculated, then objects are ranked accordingly).
Borel, Al-pine and Lepisto are analogous art because they are in the same field of endeavor, image processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to calculate object score, as disclosed by Borel, to include “compute a first relevance score associated with the first object; compute a second relevance score associated with the second object; compare the first relevance score with the second relevance score, wherein the first relevance score is greater than the second relevance score; and selecting, from among the first object and the second object, the first object” in order to rank objects in the result (see Al-pine par. 0055).

Response to Arguments
Regarding Applicant’s argument on page 11 of the remarks, Applicant argues “Lepisto is silent in this regard as Lepisto does not attempt to determine whether any of the contact sources can return information associated with the target image before transmitting the query to the contact sources”. Applicant’s argument is respectfully considered, but is not persuasive. In par. 0030, the match of target image 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LOC TRAN/
Primary Examiner, Art Unit 2165